Exhibit 10.1
TERMINATION AND AMENDMENT AGREEMENT
     This TERMINATION AND AMENDMENT AGREEMENT, dated as of June 27, 2008 (this
“Agreement”) is by and among Goldleaf Financial Solutions, Inc. (f/k/a Private
Business, Inc.), a Tennessee corporation (the “Company”), Lightyear PBI
Holdings, LLC, a Delaware limited liability company (“Lightyear”), and The
Lightyear Fund, L.P., a Delaware limited partnership (the “Fund”).
W I T N E S S E T H:
     WHEREAS, in connection with the Company’s 2006 underwritten offering of its
common stock, the Company redeemed certain equity securities and recapitalized
certain other equity securities held by Lightyear, pursuant to a Redemption and
Recapitalization Agreement dated April 25, 2006 between Lightyear and the
Company (the “Redemption Agreement”);
     WHEREAS, pursuant to the Redemption Agreement, the Company granted
Lightyear the right to designate one director on the board of directors of the
Company;
     WHEREAS, pursuant to a letter agreement between the Company and the Fund,
dated October 11, 2006 (the “Management Rights Agreement”), the Company granted
the Fund certain management rights with respect to the Company;
     WHEREAS, Lightyear’s designated representative on the Company’s board of
directors resigned as of December 15, 2007 and Lightyear has not designated a
replacement director;
     WHEREAS, the parties desire (i) to eliminate Lightyear’s right to designate
a director on the board of directors of the Company, (ii) to terminate certain
management rights of the Fund and (iii) to amend certain registration rights of
Lightyear; and
     WHEREAS, the Company and Lightyear have agreed to enter into a Second
Amended and Restated Securityholders Agreement, dated as of the date hereof (the
“Securityholders Agreement”);
     NOW, THEREFORE, it is agreed as follows:
     1. Termination of the Management Rights Agreement. (a) The Company and the
Fund hereby agree that, effective as of the date first above written, the
Management Rights Agreement be and hereby is terminated and shall have no
further force or effect; provided, however, that the third paragraph of the
Management Rights Agreement (relating to confidential information received by
the Fund pursuant to the Management Rights Agreement) shall survive until the
first anniversary of the date hereof.

 



--------------------------------------------------------------------------------



 



     (b) The Fund hereby represents and warrants that it does not have actual
knowledge of any defaults or breaches by the Company of any of the Company’s
obligations under the Management Rights Agreement.
     2. Amendment of the Redemption Agreement. Pursuant to Section 6(d) of the
Redemption Agreement, the Company and Lightyear hereby agree that, effective as
of the date first above written, the Redemption Agreement be and hereby is
amended as follows:
     (a) Section 2(b) shall be amended by inserting the following sentence after
the first sentence thereof:
“The Securityholders Agreement (and any registration rights granted therein) may
be further amended as agreed upon by the parties thereto.”
     (b) Section 3(b) shall be deleted and shall have no further force or
effect.
     (c) Section 4 shall be deleted and shall have no further force or effect.
Except as expressly amended hereby, the Redemption Agreement shall remain in
full force and effect.
     3. Representations and Warranties. Capitalized terms used but not otherwise
defined in this Section 3 shall have the meanings ascribed to such terms in the
Securityholders Agreement. The Company hereby represents and warrants to
Lightyear that:
     (a) pursuant to Section 4.2(i) of the Securityholders Agreement, it has not
granted to any holders of Capital Stock other than Lightyear any rights to
request the Company to effect the registration under the Securities Act of any
such shares of Capital Stock on terms more favorable to such holders than the
terms set forth in Article IV of the Securityholders Agreement; and
     (b) pursuant to Section 4.10 of the Securityholders Agreement, neither it
nor any of its Subsidiaries are a party to any agreement which conflicts with or
limits or prohibits the exercise of the rights granted to the Holders of
Registrable Securities in Article IV of the Securityholders Agreement.
     4. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the state of New York.
     5. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument, binding upon the parties
hereto.
[Remainder of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
or have caused this Agreement to be duly executed on their behalf, as of the
date first above written.

            GOLDLEAF FINANCIAL SOLUTIONS, INC.
      By:   /s/ G. Lynn Boggs         Name:   G. Lynn Boggs        Title:  
President, Chief Executive Officer     

            LIGHTYEAR PBI HOLDINGS, LLC
      By:   /s/ Timothy Kacani         Name:   Timothy Kacani        Title:  
Vice President     

            THE LIGHTYEAR FUND, L.P
      By:   LIGHTYEAR FUND GP, LLC,         its general partner   

                  By:   /s/ Timothy Kacani         Name:   Timothy Kacani       
Title:   Vice President     

3